Case 1:14-cv-02887-JLK-MEH Document 274 Filed 06/10/20 USDC Colorado Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:14-cv-2887-JLK-MEH

  ALEJANDRO MENOCAL

          Plaintiffs,

  v.

  THE GEO GROUP, Inc.,

          Defendants.


        PLAINTIFF HUGO HERNANDEZ CEREN’S EMERGENCEY PETITION
             FOR WRIT OF HABEAS CORPUS AD TESTIFICANDUM
                    PURSUANT TO 28 U.S.C. § 2241(c)(5)


       Pursuant to 28 U.S.C. § 2241(c)(5) and 28 U.S.C. § 1651 (the All Writs Act),

  Plaintiff and Class Representative Hugo Hernandez Ceren respectfully petitions

  this Court for a Writ of Habeas Corpus Ad Testificandum requiring the federal

  government to produce him for live deposition testimony prior to effectuating his

  removal from the United States, which Mr. Hernandez believes to be imminent.

  As good cause for this Motion, Plaintiff states as follows:

                                     Introduction

       Plaintiff and Class Representative Hugo Hernandez Ceren is currently

  detained in the custody of U.S. Immigration and Customs Enforcement (“ICE”)

  subject to a judicially final order of removal. See Hernandez-Ceren v. Barr, No.

  18-72612 (9th Cir. Jun. 5, 2020) (issuing the mandate). The parties in this case



                                           1
Case 1:14-cv-02887-JLK-MEH Document 274 Filed 06/10/20 USDC Colorado Page 2 of 7




  had targeted June 15, 2020, for Mr. Hernandez’s deposition. However, within the

  next several days, the United States Government intends to deport Mr.

  Hernandez to El Salvador, where he has twice been tortured by police and

  transnational criminal organizations following prior ICE removals. The federal

  government has elected to deport Mr. Hernandez now, while its contracting

  partner, Defendant The GEO Group, Inc. (“GEO”), seeks his deposition. GEO, in

  turn, has expressed its desire to depose Mr. Hernandez before the remaining

  Class Representatives.

     Before seeking this relief, Mr. Hernandez pursued nearly every conceivable

  avenue to halt his removal so that he may provide the testimony GEO requests

  prior to his deportation. All proved fruitless. These attempts include requests to

  the United States Court of Appeals for the Ninth Circuit to reconsider its decision

  and forestall issuing the mandate, a request for an emergency stay of removal

  directed to the Board of Immigration Appeals (“BIA”), a written request to the U.S.

  Immigration   and   Customs     Enforcement    (“ICE”)   officer   responsible   for

  investigating human trafficking and ensuring its victims are allowed Continued

  Presence in the United States while their federal claims are pending, ongoing

  conferrals with the U.S. Attorney’s Office for the District of Colorado, and an

  unsuccessful request to this Court to halt Mr. Hernandez’s deportation based on

  the due-process and Administrative Procedure Act violations it would cause. See

  Hernandez v. Wolf, No. 1:20-cv-1628 (D. Colo. filed Jun. 5, 2020). At every turn,




                                          2
Case 1:14-cv-02887-JLK-MEH Document 274 Filed 06/10/20 USDC Colorado Page 3 of 7




  the government opposed these requests, and re-affirmed its intent to remove Mr.

  Hernandez as soon as it can.

     Mr. Hernandez therefore respectfully seeks an Emergency Writ of Habeas

  Corpus Ad Testificandum directed to Matthew Albence, ICE’s Acting Director,

  and Diane Witte, the Field Office Director of ICE’s New Orleans Field Office,

  requiring ICE – Mr. Hernandez’s legal and physical custodian – to produce him

  for live deposition testimony prior to removing him from the United States. A

  proposed order accompanies this filing.

     Counsel for Plaintiff has conferred with Assistant U.S. Attorney Timothy Jafek

  regarding the government’s position on this request, but has not yet received a

  response. Undersigned counsel hereby certifies that a copy of this document and

  the proposed order are being provided to Mr. Jafek by e-mail immediately upon

  filing them in this Court’s CM/ECF system.

                                    Legal Standard

     “The authority to issue writs of habeas corpus ad testificandum is expressly

  conferred by 28 U.S.C. 2241(c)(5),” and allows a federal court in its discretion “to

  secure the appearance of a state or federal prisoner as a witness in federal

  court.” Mitchell v. Howard, No. 14-CV-1068-WYD-NYW, 2015 WL 5728765, at *2

  (D. Colo. Sept. 30, 2015). “The writ of habeas corpus ad testificandum is a

  common law writ of ancient origin. Its object is to direct the custodian of a desired

  witness who is incarcerated to bring such witness into court to give testimony.

  The granting of the writ rests largely within the discretion of the court.” Gilmore v.



                                            3
Case 1:14-cv-02887-JLK-MEH Document 274 Filed 06/10/20 USDC Colorado Page 4 of 7




  United States, 129 F.2d 199, 202 (10th Cir. 1942). See also Brady v. United

  States, 433 F.3d 924, 925 (10th Cir. 1970) (affirming the abuse-of-discretion

  standard of review).

      “A prisoner does not have an absolute right to be present at his civil trial or

  pretrial proceedings,” and "[i]n determining whether to grant the writ, the court

  must weigh the prisoner's need to be present against concerns of expense,

  security, logistics and docket control.” Mitchell v. Howard, No. 14-CV-1068-WYD-

  NYW, 2015 WL 5728765, at *2 (D. Colo. Sept. 30, 2015) (quoting Hawkins v.

  Maynard, 89 F.3d 850, 1996 WL 335234, at *1 (10th Cir. June 18, 1996)

  (unpublished table case)). “In exercising that discretion, a court ‘must weigh the

  prisoner’s need to be present against concerns of expense, security, logistics

  and docket    control’   (the    ‘Muhammad factors’). Id.     (quoting Muhammad

  v. Warden, Baltimore City Jail, 849 F.2d 107, 111-12 (4th Cir. 1988)). These

  factors apply regardless of whether the person in custody is a litigant or a

  nonparty witness. Session v. Romero, Civil Action No. 14-cv-02406-PAB-KLM,

  Dkt. No. 382 at 1 (D. Colo. Dec. 10, 2018).

                                      Argument

     This Court should grant Mr. Hernandez’s Motion and issue the Writ because

  all of the Muhammad factors weigh in his favor, and because additional

  considerations weigh heavily in favor of this Court exercising its sound discretion

  to allow Mr. Hernandez to testify from inside the United States prior to removal.




                                          4
Case 1:14-cv-02887-JLK-MEH Document 274 Filed 06/10/20 USDC Colorado Page 5 of 7




     First, his need to be present for deposition testimony is paramount, given the

  practical impossibility of conducting his deposition in El Salvador amidst a global

  pandemic. See generally, United States Department of State El Salvador Travel

  Advisory (Jan. 29, 2019) (advising Americans to “reconsider travel due to:

  Crime.”)                                 available                                 at

  https://travel.state.gov/content/travel/en/traveladvisories/traveladvisories/el-

  salvador-travel-advisory.html. The State Department subsequently adjusted its

  recommendations as part of the global No Travel warning issued in the wake of

  the pandemic. Id.

     Mr. Hernandez is among the last remaining Class Representatives in the

  United States who GEO has not deposed. His testimony is vital to the Class’s

  prosecution of its case, and GEO is entitled to depose him. Without Mr.

  Hernandez’s testimony prior to removal, all parties’ interests will be severely

  prejudiced.

     The second factor – expense – weighs heavily in Plaintiff’s favor. That is

  because Mr. Hernandez is currently housed at the Etowah County Detention

  Center in Gadsden, Alabama, for which ICE pays the Sheriff $45 per person per

  night. Freedom for Immigrants, Detention in Your District (Dec. 2019) available at

  https://static1.squarespace.com/static/5a33042eb078691c386e7bce/t/5e455feee

  0ad8d502af18020/1581604846775/DIYD+AL+4+FINAL.pdf. A delay of 14-21

  days to allow for Mr. Hernandez’s testimony will cost the government less than




                                            5
Case 1:14-cv-02887-JLK-MEH Document 274 Filed 06/10/20 USDC Colorado Page 6 of 7




  $1,000.00, while his testimony stands to assist the Classes this Court certified

  recover up to tens of millions of dollars in damages.

     Third, there are zero security concerns with requiring ICE to keep Mr.

  Hernandez in the same jail where he has been detained for over a year. The

  parties have agreed to attempt to conduct this videotaped deposition remotely

  given concerns raised by COVID-19. An Order from this Court simply requiring

  Mr. Hernandez’s deposition at Etowah therefore will not affect any of the

  government’s security operations.

     Fourth, the logistical implications of this request present a negligible impact on

  the government – which would simply have to do nothing at all to comply. Rather

  than traipsing Mr. Hernandez across the Deep South to other COVID-19

  detention hotspots, see Lisa Riordan Seville and Hannah Rappleye, “ICE keeps

  transferring detainees around the country, leading to COVID-19 outbreaks,” NBC

  News (May 31, 2020) (tracking nearly 80 ICE transfers involving COVID-infected

  people or facilities), the logistical burden on ICE would simply be to delay its

  removal plans until Mr. Hernandez’s deposition is complete. See also Dada. v.

  Witte, 1:20-CV-00458, (W.D. La May 22, 2020) (adopting in part R&R and

  ordering release of over a dozen ICE detainees from facilities in Louisiana, where

  Mr.    Hernandez       is     set    to       be   transported)      available     at

  https://ccrjustice.org/sites/default/files/attach/2020/05/Release_Order_LA_District

  _Court_052220.pdf




                                            6
Case 1:14-cv-02887-JLK-MEH Document 274 Filed 06/10/20 USDC Colorado Page 7 of 7




      Fifth, and finally, Plaintiff’s request does not implicate any of the Scheduling

  Orders in this case, so the docket control factor in Muhammad weighs in Mr.

  Hernandez’s favor as well.

                                        Conclusion

      For the foregoing reasons, Plaintiffs respectfully request that this Court grant

  the Emergency Motion and issue the Writ of Habeas Corpus Ad Testificandum to

  ICE requiring the agency to make Mr. Hernandez available for live testimony

  prior to effectuating his removal. A Proposed Order is filed contemporaneously

  herewith. Because Mr. Hernandez’s removal is imminent1, he respectfully

  requests that the Court grant expedited consideration of this emergency request.


  Dated: June 5, 2020                        Respectfully submitted,

                                             /s/ R. Andrew Free
                                             R. ANDREW FREE, No. 30513
                                             P.O. Box 90568
                                             Nashville, TN 37209
                                             Tel. 844-321-3221
                                             Fax: 615-829-8959
                                             Andrew@immigrantcivilrights.com
                                             Counsel for the Plaintiffs




  1 Due to purported “security reasons” ICE, as a matter of policy, refuses to notify
  detained immigrants or their counsel of the exact date and itinerary of their removal. ICE
  similarly removes individuals like Mr. Hernandez who are awaiting imminent removal
  from the agency’s Online Detainee Locator System, see https://locator.ice.gov/odls/
  making it virtually impossible to track Mr. Hernandez’s whereabouts in real-time.


                                              7
